UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1543


In Re:   PAUL A. LEE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (5:94-cr-00096-FPS-JES-1)


Submitted:   June 12, 2009                  Decided:   June 30, 2009


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul A. Lee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Federal prisoner Paul A. Lee petitions this court for

a writ of mandamus seeking an order directing the district court

to rule on several motions.            The district court docket sheet

discloses that the court denied the motions on June 9, 2009.             As

a   result,    Lee’s   request   for   relief   is   moot.      Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before us and argument would not aid the decisional

process.

                                                             PETITION DENIED




                                       2